May 1, 2013 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Index Funds (the Trust); File No. 2-56846 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplements dated April 17, 2013, filed pursuant to Rule 497(e), for the Vanguard Value Index Fund, Vanguard Growth Index Fund, Vanguard Mid-Cap Value Index Fund, Vanguard Mid-Cap Growth Index Fund, Vanguard Small-Cap Value Index Fund, and Vanguard Small-Cap Growth Index Fund, each a series of the above mentioned Trust. If you have any questions or comments concerning the foregoing, please contact me at (610) 669-1538. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. Enclosures cc: Amy Miller, Esq. U. S. Securities and Exchange Commission
